DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3-6, 8-10 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 recites: A catalyst warm-up control method for a hybrid vehicle configured to supply electric power to an electric motor by a battery, to charge the battery by a power generation engine, and to treat exhaust gas discharged from the engine with a catalyst, the hybrid vehicle capable of selecting a manner mode in which power generation using the engine is stopped, wherein: catalyst warm-up control is performed such that when a temperature of the catalyst becomes lower than a threshold temperature for activating the catalyst, a target rotation speed of the engine is controlled to a first warm-up required rotation speed at which the catalyst can be heated to a temperature higher than the threshold temperature; and when the manner mode is selected, the catalyst warm-up control is performed when the temperature of the catalyst becomes lower than a manner mode threshold temperature that is equal to or less than the threshold temperature, and the catalyst warm-up control is prohibited until the temperature of the catalyst is lowered from a catalyst temperature at a time of a selection of the manner mode by a predetermined temperature; and when a difference obtained by subtracting the manner mode threshold temperature from the catalyst temperature at the time of the selection of the manner mode is lower than the predetermined temperature, the catalyst warm-up control is prohibited until the temperature of the catalyst is lowered from the catalyst temperature at the time of the selection of the manner mode by the predetermined temperature.

Claim 6 recites: A catalyst warm-up control apparatus for a hybrid vehicle including: a battery for supplying electric power to an electric motor; a power generation engine for charging the battery; and a catalyst for treating exhaust gas discharged from the engine, the hybrid vehicle capable of selecting a manner mode in which power generation using the engine is stopped, the catalyst warm-up control apparatus comprising: a catalyst warm-up command unit configured to transmit a catalyst warm-up command signal when a temperature of the catalyst becomes lower than a threshold temperature for activating the catalyst; and an engine control unit configured to, when the catalyst warm-up command signal is received, perform catalyst warm-up control by controlling a target rotation speed of the engine to a first warm-up required rotation speed at which the catalyst can be heated to a temperature higher than the threshold temperature, wherein the catalyst warm-up command unit is configured to.[,]] when the manner mode is selected, transmit the catalyst warm-up command signal when the temperature of the catalyst becomes lower than a manner mode threshold temperature that is equal to or less than the threshold temperature; determine that the catalyst warm-up command signal cannot be transmitted until the temperature of the catalyst is lowered from a catalyst temperature at a time of a selection of the manner mode by a predetermined temperature; and when a difference obtained by subtracting the manner mode threshold temperature YB:00846725.DOCX4847-7523-5070, v. 1U.S. Patent Application Serial No. 16/772,587Page 4 of 7Reply responsive to Office Action dated September 30, 2021Reply dated: December 27, 2021from the catalyst temperature at the time of the selection of the manner mode is lower than the predetermined temperature, determine that the catalyst warm-up command signal cannot be transmitted until the temperature of the catalyst is lowered from the catalyst temperature at the time of the selection of the manner mode by the predetermined temperature.

U.S. Application Publication No. 2010/0044131 to Teraya ("Teraya1") and U.S. Application Publication No. 2016/0052508 to Teraya et al. ("Teraya2") are considered the closest prior art.  Teraya1 discloses methods and apparatus configured to inhibit reactivation of an internal combustion engine for the purpose of heating up an exhaust catalyst, when selectively operating in an electric priority vehicle operating mode, until the temperature of the catalyst has dropped to a second threshold temperature that is lower than a first threshold temperature.  Wherein during vehicle operation in other than electric priority mode, the engine is reactivated for the purpose of heating up an exhaust catalyst responsive to the temperature of the catalyst being equal to or less than the first threshold temperature.  However, neither Teraya1 nor Teraya2 explicitly teach or suggest either alone or in combination each and every limitation of the claim (underlined above) when considered as a whole with the remaining limitations of the claim(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Campus: M-Th 8-5; Telework: Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 5712724536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747